Citation Nr: 0938683	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, to include entitlement to service-connected 
burial benefits.

2.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The Veteran served with the Philippine Commonwealth Army from 
September 1941 to September 1942, and from February 1945 to 
February 1946.  The Veteran was also a prisoner of war (POW) 
from April 1942 to September 1942.  The Veteran died in 
September 2005.  His death certificate shows that the 
immediate cause of death was urosepsis, the condition leading 
to this immediate cause was chronic renal failure and the 
underlying cause of death was benign prostatic hyperplasia.  
The appellant is the Veteran's daughter. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) Manila, the 
Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In December 2008, the Board remanded the appellant's claim 
for further procedural development.  The requested action was 
not taken and the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that another remand is necessary as the December 2008 
remand was not complied with.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on a veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the December 2008 remand, the Board requested that the 
appellant be provided notice compliant with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Notice was provided that 
same month, but it was inadequate.  Specifically, it required 
that the notice include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death, (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Complete notice compliant with Hupp was not 
provided.  Most notably, the conditions for which the Veteran 
was service-connected for at the time of his death were not 
included, and the other two elements of the Hupp notice were 
not clearly described in the November 2008 notice.  

In light of Hupp and Stegall, the Board cannot proceed with 
this case.

With regard to the claim for accrued benefits, the RO 
provided adequate notice regarding the criteria necessary for 
a successful claim, but did not specifically address the 
Veteran's pending claim of aid and attendance at his death 
and the appellant's claim as requested in the prior remand.  

As requested in the prior remand, the December 2008 notice 
did not discuss burial benefits directly and upon remand, 
VCAA notice should also include the criteria necessary for 
the grant of service-connected burial benefits.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant should be provided 
notice compliant with Hupp v. Nicholson, 
21 Vet. App 342 (2007).  This notice 
should include (1) a statement of the 
conditions, if any, for which a veteran 
was service connected at the time of his 
or death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.

Notice should also be provided regarding 
the claims for accrued benefits in 
relation to the Veteran's underlying claim 
for aid and attendance, and service-
connected burial benefits, to include the 
elements necessary for successful claims.

2.  Upon completion of this development, 
the RO should readjudicate all issues on 
appeal, keeping in mind that the appellant 
is the Veteran's child and not his widow, 
and should consider any new evidence 
secured since the August 2009 supplemental 
statement of the case (SSOC).  If the 
disposition remains unfavorable, the RO 
should furnish the appellant with another 
SSOC and afford her an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



